           Case 1:16-cr-00082-VEC Document 296 Filed 04/13/21 Page          1 of
                                                                         USDC    4
                                                                               SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC #:
UNITED STATES DISTRICT COURT                                             DATE FILED: 4/13/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA,                                    :
                                                              :
                 -against-                                    : 16-CR-82 (VEC)
                                                              :
 EMANUEL FALCONER,                                            :     ORDER
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X


VALERIE CAPRONI, United States District Judge:

       WHEREAS on January 22, 2021, Mr. Falconer, acting through counsel, filed a Motion

for Compassionate Release pursuant to 18 U.S.C. § 3582(c), Dkt. 281;

       WHEREAS on February 26, 2021, the Government opposed Mr. Falconer’s Motion, and

provided Mr. Falconer’s Bureau of Prisons (“BOP”) medical records (under seal) and his

disciplinary and education records, Dkt. 287;

       WHEREAS on March 12, 2021, Mr. Falconer replied in support of his Motion, Dkt. 292;

       WHEREAS the Court also received letters of support from Kerry Murphy, Kelly Alescio,

and Tashema Falconer, Dkt. 270;

       WHEREAS Mr. Falconer has exhausted his administrative remedies as required by the

statute, 18 U.S.C. § 3582(c)(1)(A), Dkt. 272;

       WHEREAS Mr. Falconer’s release date is currently March 24, 2022, Ex. A, Dkt. 283;

       WHEREAS Mr. Falconer may be submitted for consideration for release to a halfway

house on or about September 24, 2021, Dkt. 287 at 2; and

       WHEREAS this Court has broad discretion when deciding a motion pursuant to 18

U.S.C. § 3582(c), but must determine whether (i) extraordinary and compelling reasons exist to

grant such relief, and (ii) whether a sentence reduction would be consistent with the sentencing
           Case 1:16-cr-00082-VEC Document 296 Filed 04/13/21 Page 2 of 4




factors set forth in 18 U.S.C. § 3553(a), United States v. Brooker, 976 F.3d 228, 234–35 (2d Cir.

2020); United States v. Rodriguez, No. 17-CR-157, 2020 WL 3051443, at *1 (S.D.N.Y. June 8,

2020);

         IT IS HEREBY ORDERED that Mr. Falconer’s Motion for Compassionate Release is

DENIED. Mr. Falconer has not demonstrated the existence of an “extraordinary and compelling

reason” to reduce his sentence. 18 U.S.C. § 3582(c)(1)(A)(i). The Court is impressed with Mr.

Falconer’s rehabilitation in prison. The Court is glad to learn that treatment for Mr. Falconer’s

mental health conditions seems to be working and that Mr. Falconer “has gained a staggering

amount of insight, self-awareness and perspective.” Mem. of Law, Dkt. 283 at 5. The Court is

happy to see that Mr. Falconer has taken advantage of so many prison education programs,

including GED classes.1 See Prison Educ. Record, Dkt. 287-2. The Court was also moved by

Mr. Falconer’s letter, which demonstrates to the Court that Mr. Falconer has changed his

perspective and is on the right path to rejoin society as a productive, law-abiding citizen. See

Letter, Ex. D, Dkt. 283.

         But “[r]ehabilitation of the defendant alone shall not be considered an extraordinary and

compelling reason.” 28 U.S.C. § 994(t); see also Brooker, 976 F.3d at 237–38. To find

otherwise would convert the process for obtaining compassionate release into a de facto parole

process, through which defendants with good behavior are rewarded with sentence reductions.

The Bureau of Prisons already has rewarded Mr. Falconer’s good behavior; assuming Mr.

Falconer remains on this same path, he is set to be released on March 24, 2022, about a year

before the completion of his 84-month sentence.



1
         The Court was also glad to see that Mr. Falconer has not had any disciplinary infractions in the past three
years. See Prison Disciplinary Record, Dkt. 287-1.



                                                        2 of 4
           Case 1:16-cr-00082-VEC Document 296 Filed 04/13/21 Page 3 of 4




         None of the other reasons identified by Mr. Falconer rises to the level of “extraordinary

and compelling.” Mr. Falconer has not shown that he is at an increased risk of contracting

COVID-19 at Allenwood USP, especially because he has recovered from a prior COVID-19

infection.2 He does not report any preexisting conditions that could exacerbate a future course of

infection, in the very remote likelihood that he were to be re-infected. Put another way, Mr.

Falconer cannot show that a history of a high incidence of COVID-19 cases in his detention

facility constitutes an exceptional circumstance warranting his release when all available

evidence suggests that he is among those least at risk and has already contracted and recovered

from the virus.

         Moreover, at least one of the Section 3553 factors counsels against a reduction of

sentence: the seriousness of the offense. As noted at Mr. Falconer’s sentencing, the Court views

the offense as extremely serious. Sentencing Tr., Dkt. 195 at 13. The Government and Defense

counsel agree. See Mem. of Law, Dkt. 283 at 13–14; Gov. Resp., Dkt. 276 at 4. Mr. Falconer

and his co-conspirators committed armed robberies of three armored trucks in broad daylight;

they were lucky that no one got hurt. The seriousness of Mr. Falconer’s offense is undeniable,

and a reduction in his sentence to time served is unwarranted.




2
          The Court recognizes that there is a small risk of future re-infection after recovery from COVID-19 and
that some Courts have granted compassionate release motions from inmates following their recovery from the virus.
See Mem. of Law, Dkt. 283 at 11–13. But, in most of those cases, the inmate in question suffered from co-
morbidities that exacerbated the likelihood that any re-infection would be severe. See, e.g., United States v. Davis,
No. 06-cr-20020, 2020 WL 4049980 (C.D. Ill. July 20, 2020) (concerning an obese diabetic inmate); United States
v. Malufau, 474 F. Supp. 3d 1106 (D. Haw. 2020) (same). Moreover, it cannot be denied that those who have
recovered from COVID-19 are considerably less likely to be infected again. See Reinfection with COVID-19, CDC,
https://www.cdc.gov/coronavirus/2019-ncov/your-health/reinfection.html (last visited Apr. 10, 2021) (“Cases of
reinfection with COVID-19 have been reported, but remain rare.”).



                                                       3 of 4
          Case 1:16-cr-00082-VEC Document 296 Filed 04/13/21 Page 4 of 4




        Given Mr. Falconer’s rehabilitation, sound reentry plan,3 and considerable familial

support, the Court encourages the BOP to release Mr. Falconer to a halfway house as soon as

possible, pursuant to BOP regulations.

        The Clerk of Court is respectfully directed to close the open motions at docket entries

193 and 281.




SO ORDERED.
                                                               _________________________________
Date: April 13, 2021                                                 VALERIE CAPRONI
      New York, New York                                             United States District Judge




3
         The Court was impressed with the thought that Mr. Falconer put into his reentry plan and believes that it
will help Mr. Falconer upon his release from prison. See Mem. of Law, Dkt. 283 at 14; Summary Reentry Plan, Ex.
C, Dkt. 273.


                                                      4 of 4
